991 So. 2d 444 (2008)
Maticia JONES, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-612.
District Court of Appeal of Florida, Third District.
October 15, 2008.
Bennett H. Brummer, Public Defender, and Manuel Alvarez, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Nicholas Merlin, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and COPE and LAGOA, JJ.

ON CONFESSION OF ERROR
PER CURIAM.
Maticia Jones appeals from the trial court's order denying her Motion to Enforce Plea Agreement pursuant to Florida Rule of Criminal Procedure 3.850. Appellee, the State of Florida, filed a confession of error noting that the trial court's September 19, 2007, ruling addressed Rule 3.800(c), not Rule 3.850, and, therefore, because the Rule 3.850 argument was not disposed of at that time, the trial court erred in subsequently denying the appellant's claim as successive. Accordingly, we reverse the trial court's order and remand for further proceedings. If the trial court again enters an order denying the postconviction motion, the court shall attach record excerpts conclusively showing that the appellant is not entitled to the relief requested.
Reversed and remanded.